 



Exhibit 10.2
AMENDED AND RESTATED SECURED PROMISSORY NOTE

$4,000,000.00   Phoenix, Arizona
September 27, 2005

     1. FOR VALUE RECEIVED, MATRIXX INITIATIVES, INC., a Delaware corporation
(“Matrixx”), and ZICAM, LLC, an Arizona limited liability company (“Zicam”,
together with Matrixx, the “Makers”), jointly and severally promise to pay to
the order of COMERICA BANK, a Michigan banking corporation (“Payee”), on or
before the Revolving Loans Maturity Date, the principal sum of FOUR MILLION AND
NO/100 DOLLARS ($4,000,000.00), or such lesser sum as shall equal the aggregate
outstanding principal amount of the Revolving Loans made by Payee to Makers
pursuant to the Agreement (as defined below).
     2. Makers have previously entered that certain Revolving Promissory Note,
dated as of May 29, 2002 (the “Prior Note”), and Makers and Payee have
previously entered into that certain Credit Agreement, dated as of May 29, 2002
(as amended to date, the “Prior Agreement”). Makers and Payee desire to amend
and restate the Prior Note in its entirety in accordance with the terms and
conditions of this Amended and Restated Secured Promissory Note (this “Note”).
     3. Makers promise to make principal reduction payments on the outstanding
principal balance hereof in the amounts and on the dates specified in the
Agreement. Makers further promise to pay interest from the date of this Note, in
like money, on the aggregate outstanding principal amount hereof at the rates
and on the dates provided in the Agreement. All computations of interest shall
be in accordance with the provisions of the Agreement.
     4. Makers hereby authorize Payee to record in its books and records the
date and amount of each Loan, and of each payment of principal made by Makers,
and Makers agree that all such notations shall, in the absence of manifest
error, be conclusive as to the matters so noted; provided, however, any failure
by Payee to make such notation with respect to any Loan or payment thereof shall
not limit or otherwise affect Makers’ obligations under the Agreement or this
Note.
     5. Upon the occurrence and during the continuance of an Event of Default,
in addition to and not in substitution of any of Payee’s other rights and
remedies with respect to such Event of Default, the entire unpaid principal
balance of the Loans shall bear interest at the Base Lending Rate plus three
hundred (300) basis points. In addition, interest, Expenses, the Fees, and other
amounts due hereunder not paid when due shall bear interest at the Base Lending
Rate plus three hundred (300) basis points until such overdue payment is paid in
full.
     6. If any payment due hereunder, whether for principal, interest, or
otherwise, is not paid on or before the tenth (10th) day after the date such
payment is due, in addition to and not in substitution of any of Payee’s other
rights and remedies with respect to such nonpayment, Makers shall pay to Payee,
a late payment fee (“Late Payment Fee”) equal to five percent (5%) of the amount
of such overdue payment. The Late Payment Fee shall be due and payable on the
eleventh (11th) day after the due date of the overdue payment with respect
thereto.

1



--------------------------------------------------------------------------------



 



     7. Makers shall make all payments hereunder in lawful money of the United
States of America and in immediately available funds to Payee at Payee’s office
located at Phelps Dodge Tower, 1 North Central Avenue, Suite 1000, Phoenix,
Arizona 85004-4469, Attention: William J. Kirschner; or to such other address as
Payee may from time to time specify by notice to Makers in accordance with the
terms of the Agreement.
     8. In no event shall the interest rate and other charges hereunder exceed
the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that Payee has received interest and other
charges hereunder in excess of the highest rate applicable hereto, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the principal balance hereof, and the provisions hereof shall be deemed
amended to provide for the highest permissible rate. If there is no principal
balance outstanding, Payee shall refund to Makers such excess.
     9. This Note is the “Note” issued pursuant to that certain Amended and
Restated Credit Agreement, dated as of September 27, 2005 (as may be at any time
hereafter amended, supplemented, or otherwise modified or restated, the
“Agreement”), by and among Makers, as Borrowers, and Payee, and is governed by
the terms thereof. Initially capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Agreement. The Agreement, among
other things, contains provisions for acceleration of the maturity of this Note
upon the happening of certain stated events and also for prepayments on account
of principal of this Note prior to the maturity hereof upon the terms and
conditions specified in the Agreement. This Note and the Loans evidenced hereby
may be assigned or otherwise transferred in whole or in part by Payee pursuant
to the terms of the Agreement.
     10. This Note is secured by the Liens granted to Payee under the Loan
Documents.
     11. Makers hereby waive presentment for payment, notice of dishonor,
protest and notice of protest.
     12. (a) THE VALIDITY OF THIS NOTE, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ARIZONA,
WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF MARICOPA, STATE OF ARIZONA; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT PAYEE’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. MAKERS AND PAYEE WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE

2



--------------------------------------------------------------------------------



 



DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12.
          (c) MAKERS AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
MAKERS AND PAYEE REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
     13. No Novation. Makers and Bank hereby agree that, effective upon the
satisfaction or waiver in writing by Bank of all conditions precedent set forth
in Section 4.1 of the Agreement, this Note shall amend, restate and supersede in
its entirety the Prior Note. Nothing herein contained shall be construed as a
substitution or novation of the obligations of Makers outstanding under the
Prior Note, which obligations shall remain in full force and effect, except to
the extent that the terms thereof are modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Note shall be
construed as a release or other discharge of any Maker or any guarantor from any
of its obligations or liabilities under the Prior Note or any of the other
original Loan Documents except to the extent that the terms thereof are modified
hereby or by instruments executed concurrently herewith.
[signatures on next page]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Maker has duly executed this Note as of the date first
above written.

                MATRIXX INITIATIVES, INC., a Delaware corporation
 
       
 
  By:   /s/ William Hemelt  
 
         
 
  Name:   William Hemelt  
 
  Title:   Executive Vice president, CFO, Treasurer
 
              ZICAM, LLC, an Arizona limited liability company
 
         
 
  By:   /s/ William Hemelt  
 
         
 
  Name:   William Hemelt  
 
  Title:   Manage  

S-1

Amended and Restated Security Agreement